                                            Case 4:19-cv-06322-JST Document 84 Filed 04/06/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              EUREKA DIVISION

                                   7

                                   8       JENNIFER TOM,                                          Case No. 19-cv-06322-JST (RMI)
                                   9                      Plaintiff,
                                                                                                  ORDER RE: DISCOVERY DISPUTE
                                  10              v.
                                                                                                  Re: Dkt. No. 83
                                  11       ANDREW SAUL,
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Now pending before the court is a jointly filed letter brief (dkt. 83) setting forth a

                                  15   discovery dispute that boils down to Plaintiff’s request to compel the production of certain

                                  16   documents pertaining to a facet of the job description for a position in which she was formerly

                                  17   employed. For the reasons stated below, Plaintiff’s request is denied.1

                                  18           Plaintiff, who previously worked as a Benefit Authorizer for the Social Security

                                  19   Administration (“SSA”), has sued her former employer for employment and disability

                                  20   discrimination. See generally Amend. Compl. (dkt. 46) at 1-156. Plaintiff alleges that her former

                                  21   employer failed to accommodate her “known disabilities and medical needs” in that she required a

                                  22   fragrance-free and chemical-free workplace while employed at the SSA between 2008 and 2018,

                                  23   but and that her requests for frequent teleworking from home were denied, at least in part, on

                                  24   grounds that Plaintiff’s job duties included answering the SSA’s telephone systems on days with

                                  25   unusually high call volumes (otherwise known as “Spike” days) – a job function which could not

                                  26   be performed from offsite locations due to the onsite telephone equipment required to answer

                                  27
                                       1
                                  28    Pursuant to Civil Local R. 7-1(b), the court finds that this matter is suitable for disposition without oral
                                       argument.
                                           Case 4:19-cv-06322-JST Document 84 Filed 04/06/21 Page 2 of 3




                                   1   SSA’s incoming phone calls. See id.; see also Ltr. Br. (dkt. 83) at 2-6. In its Answer to Plaintiff’s

                                   2   Amended Complaint, Defendant initially contended that “part of a Benefit Authorizer[’]s job

                                   3   duties included assisting the agency’s teleservice centers by answering SSA’s 1-800 number on

                                   4   occasions that the agency expected to receive an elevated number of calls (i.e., ‘spike’ days).” See

                                   5   Answer (dkt. 47) at 4-5. However, Defendant has now changed the course of its defense by

                                   6   confirming that “[t]he SSA does not intend to raise SPIKE as a defense in this litigation . . . [a]s

                                   7   such, burdensome discovery concerning SPIKE is no longer relevant.” See Ltr. Br. (dkt. 83) at 5.

                                   8          Plaintiff’s arguments in support of her continued desire to receive documents and

                                   9   information relating to this issue seem to be based on her mistaken impression that Defendant is

                                  10   attempting to trick her into forgoing discovery on this issue only to surprise her with this defense

                                  11   at trial. See id. at 2-4. In essence, the gist of Plaintiff’s dissatisfaction with Defendant’s concession

                                  12   seems to be rooted in Plaintiff’s focus on Defendant’s fluctuation between the use of past and
Northern District of California
 United States District Court




                                  13   present tense when explaining that the SSA “will not argue that SPIKE duties, which generally

                                  14   cannot be performed remotely, are an essential function of her job.” Id. at 5 (emphasis added).

                                  15   According to Plaintiff, who is not currently employed by the SSA, Defendant’s use of the present

                                  16   tense in some of the statements found in the Parties’ jointly filed letter brief is indicative of some

                                  17   sort of trickery because, as Plaintiff puts it, “Defendant[’]s current offer to admit that as of 2021[,]

                                  18   SPIKE is not an essential function is useless to Plaintiff because Plaintiff was employed in 2008

                                  19   and wrongfully terminated in 2018[,] well before 2021.” Id. at 4. However, Plaintiff’s focus on

                                  20   Defendant’s occasional use of the present tense overlooks Defendant’s other statements that

                                  21   unequivocally indicate Defendant’s commitment not to raise this issue at all in the course of this

                                  22   case. In this regard, Defendant has repeatedly stated that the SSA will not claim that answering the

                                  23   phone on spike days was part of Plaintiff’s job duties: (1) “Defendant will not argue that SPIKE

                                  24   duties, which generally cannot be performed remotely, are an essential function of her job” (the

                                  25   use of the personal pronoun, “her,” necessarily refers to the job that Plaintiff had, during the

                                  26   period in which Plaintiff had the job); (2) Defendant clearly states that “[t]he SSA does not intend

                                  27   to raise SPIKE as a defense in this litigation . . . Benefit Authorizers do not currently perform

                                  28   SPIKE duties, and the Agency will not raise the necessity of doing so in this litigation.” Id. at 5-6.
                                                                                           2
                                           Case 4:19-cv-06322-JST Document 84 Filed 04/06/21 Page 3 of 3




                                   1   Thus, Plaintiff should rest assured that there is no trickery at play here. Instead, Plaintiff should

                                   2   view this concession as a victory of sorts because Defendant has effectively reduced the number

                                   3   of defenses that can be raised in response to the allegations in Plaintiff’s Amended Complaint.

                                   4          A party seeking to compel discovery has the initial burden of establishing that the request

                                   5   satisfies the relevancy requirements of Fed. R. Civ. P. Rule 26(b)(1). See e.g., In re Glumetza

                                   6   Antitrust Litig., No. 19-cv-05822-WHA (RMI), 2020 U.S. Dist. LEXIS 113361, at *31 (N.D. Cal.

                                   7   June 29, 2020); see also Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995).

                                   8   Furthermore, while Rule 26(b) is quite broadly phrased, it does limit discovery to those non-

                                   9   privileged matters that are “relevant to any party’s claim or defense,” meaning that relevance is

                                  10   tethered to the claims and defenses in the parties’ pleadings. See In re Flash Memory Antitrust

                                  11   Litig., No. C 07-0086 SBA, 2007 U.S. Dist. LEXIS 95869, at *27 (N.D. Cal. Dec. 24, 2007).

                                  12   Accordingly, because Defendant has now committed to the abandonment of its defense that
Northern District of California
 United States District Court




                                  13   Plaintiff’s “spike” duties precluded accommodating her proposed teleworking accommodations,

                                  14   the requested discovery pertaining to this issue is no longer relevant to any of Defendant’s

                                  15   defenses (nor has Plaintiff established its independent relevance to any of the claims in her

                                  16   operative complaint) – and, for that reason, Plaintiff’s request to compel the production of this

                                  17   material must be DENIED.

                                  18          Counsel for Defendant is ORDERED to promptly serve this Order on Plaintiff via

                                  19   electronic mail pursuant to the Parties’ agreement to that effect (see dkt. 81).

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 6, 2021

                                  22

                                  23
                                                                                                      ROBERT M. ILLMAN
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26
                                  27
                                  28
                                                                                          3
